DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The status of claims as filed in the reply dated 12/9/2021 are as follows:
Claims 1-20 are pending;
Claims 19-20 are withdrawn from consideration;
Claims 1-18 are being examined.
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 04/27/2022 is acknowledged.  The traversal is on the ground(s) that the examination of both inventions overlap in subject matter and there is no serious burden for the Examiner.  This is not found persuasive because the apparatus of Invention I is drawn to a heat exchanger and the method claims of Invention II drawn to a method of preventing ice accretion and thus would require different search strategies.  
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/27/2022.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings were received on 04/27/2022.  These drawings are not accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, following must be shown or the feature(s) canceled from the claim(s):
wherein the closure tube fluidically connects the inlet manifold and the outlet manifold, Fig. 1-3 do not show detail of the closure tube’s inlet/outlet manifolds connection to the closure tube, claims 6, 11;
wherein the closure tube fluidically connects the inlet manifold and the outlet manifold, claim 15;
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the Specification were received on 04/27/2022.  The specification is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prentiss (US 3196942: previously cited), in view of Tarasewich et al. (US 4862952, hereafter referred to as Tarasewich: previously cited).
In regards to claim 1, Prentiss teaches a heat exchanger (col 1 line 10) comprising: 
a first side opposite a second side (Annotated Fig. 1, first side is opposite a second side); 
a third side opposite a fourth side wherein the third side and the fourth side extend from the first side to the second side (Annotated Fig. 1, third side is opposite of fourth and extends the full length between the first and second side); 
a cold layer (Prentiss Annotated Fig. 2, first cold layer) comprising: 
an inlet (Annotated Fig. 1, cold inlet) at the first side of the heat exchanger (Annotated Fig. 1, low temperature fluid inlet header 14 located on the first side with an inlet); 
an outlet (Annotated Fig. 1, cold outlet) at the second side of the heat exchanger; and 

    PNG
    media_image1.png
    326
    444
    media_image1.png
    Greyscale

Prentiss, Annotated Figure 1
a cold passage (Annotated Fig. 2, cold passage, col 2 line 45-46 “as noted from this drawing, corrugated fin 34 extends through the core”), extending from the inlet to the outlet; and a hot layer (Prentiss, Annotated Fig. 2) comprising: 
an inlet manifold (Fig. 1, col 2 line 33, high temperature fluid inlet header 18 located on the third side) at the third side of the heat exchanger; 
an outlet manifold (Fig. 1, col 2 line 33, high temperature fluid exit header 20 located on fourth side) at the fourth side of the heat exchanger opposite the inlet manifold; 
a hot passage extending from the inlet manifold to the outlet manifold (Annotated Fig. 2, hot passage, col 2 line 55-56 “the next layer is composed of ruffled fins which extends through the core”) ; and 
a tube (Fig. 3, col 3 line 22, tubular member 50 , col 2 line 50-col 3 line 4, closure plates are tubular members that extend the length of the core and define the side and end walls of the core) on the first side of the heat exchanger extending from the third side to the fourth side (Annotated Fig. 3, tube 50 extends from the third side toward the fourth side and the tube is located on the second side, however tube 50 is a closure tube and col 2 line 50-55 states there is an identical closure tube on the opposite end which would be the first side), 

    PNG
    media_image2.png
    261
    380
    media_image2.png
    Greyscale

Annotated Figure 3
wherein the tube extends fully parallel with the hot passage extending from the inlet manifold to the outlet manifold (Annotated Fig. 3, tubular member 50 is oriented parallel to fins 52, inlet header 18 is a high temperature inlet section, col 3 line 16-25, the high temperature fluid flows through fins 52, the tubular member 50 extends from the third side where the inlet manifold is located towards the fourth side, Fig. 2, tubular members from one side to the other, so when the tubular member extends from the third side to the fourth side it is fully parallel with the fins that are the hot passage).

    PNG
    media_image3.png
    472
    673
    media_image3.png
    Greyscale
 
Prentiss, Annotated Figure 2
	Prentiss teaches the inlet and outlet manifold of the hot layer (Figure 1) but fails to specifically teach the inlet manifold and outlet manifold of the hot layer extends between the first and second side
	However, Tarasewich teaches an inlet manifold (Annotated Fig. 1 third manifold 98 extends the length of the core from first side to the second side) extending between the first side and the second side, and an outlet manifold (Annotated Fig. 1, second manifold 94 extends the length of the core from first side to the second side) at the fourth side of the heat exchanger opposite the inlet manifold and extending between the first side and the second side.  
Therefore in view of Tarasewich’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have the inlet and outlet manifolds of Prentiss extend from the first side to second side of Prentiss in order to have even distribution of flow between all the passageways and minimize thermal gradients.

    PNG
    media_image4.png
    775
    768
    media_image4.png
    Greyscale

Tarasewich, Annotated Figure 1
In regards to claim 2, Prentiss further teaches wherein the cold layer further comprises: 
a first closure bar (Fig. 2, col 2 line 49, closure plate 39), on the third side extending from the first side to the second side (Annotated Fig. 2, closure plate 39 is located on the third side, col 2 line 48-50 “closure plate 39 which is a rectangular tubular member extending the length of the core”, therefore closure plate 39 extends from the first to the second side); 
a second closure bar (col 2 line 48-54 “closure plate 39 which is a rectangular tubular member extending the length of the core. It is to be understood that a similar closure member is on the opposite end of the core and as will be appreciated from the description to follow, these closure members define the side and end walls of the core”, it is understood that closure plate 39, 41, 42, and 44 have similar design and function) on the fourth side extending from the first side to the second side (col 2 line 48-54, it is understood that closure plate 39, 41, 42, 44 have a matching closure plate on the opposite side, and that the closure plates extend the length of the core like closure plate 39, therefore there would be another closure plate opposite of closure 39 on the second side); 
a plurality of fins (Fig. 2, corrugated fin 34, col 2 line 45-46 “as noted from this drawing, corrugated fin 34 extends through the core”) between the first closure bar and the second closure bar extending from the first side to the second side; and 
a plurality of cold passages (Annotated Figure 2, plurality of passages) defined by the first closure bar, the second closure bar, and the plurality of fins of the cold layer.
In regards to claim 3, Prentiss further teaches wherein the hot layer further comprises: a third closure bar (Annotated Fig. 2, closure plate 41) on the second side of the heat exchanger extending from the third side to the fourth side; 13a plurality of fins (Annotated Fig. 2, ruffled fins 40, col 2 line 55-56 “the next layer is composed of ruffled fins which extends through the core”, therefore extending from the third to the fourth side) between the tube and the third closure bar extending from the third side to the fourth side; a plurality of passages (Annotated Fig. 2, plurality of passages in defined by ruffled fins 40 in between closure plate 41 and the closure plate on the first side) defined by the tube, the third closure bar, and the plurality of fins of the hot layer.
In regards to claim 4, Prentiss further teaches the heat exchanger comprising: a second cold layer (Annotated Fig. 2, second cold layer); and a second hot layer (Annotated Fig. 2, second hot layer), wherein: the second cold layer is stacked between the hot layer and the second hot layer; and the second hot layer comprises a second tube on the first side of the heat exchanger and extending from the third side to the fourth side tube (Annotated Fig. 2, closure plate 41, col 2 line 48-col 3 line 4, closure plates are tubular members that extend the length of the core and define the side and end walls of the core, each closure plate is hollow for accommodating the passage of fluid, and each layer of the core is defined by a hollow closure plate, each closure plate has another closure plate opposite of it therefore closure plate 41 would have another closure plate opposite of it located on the first side).
In regards to claim 14, Prentiss teaches a heat exchanger (col 1 line 10) comprising: 
a first side opposite a second side (Annotated Fig. 1, first side is opposite a second side);
a third side opposite a fourth side wherein the third side and the fourth side extend from the first side to the second side (Annotated Fig. 1, third side is opposite of fourth and extends the full length between the first and second side); 
a cold layer (Prentiss Annotated Fig. 2, first cold layer) comprising: 
a first closure bar on the third side extending from the first side to the second side (Fig. 2, closure plate 39, col 2 line 50-51, “closure plate 39 which is a rectangular tubular member extending the length of the core”); 
a second closure bar (Fig. 2, closure plate 39, “closure plate 39 which is a rectangular tubular member extending the length of the core. It is to be understood that a similar closure member is on the opposite end of the core and as will be appreciated from the description to follow, these closure members define the side and end walls of the core”, it is understood that closure plate 39, 41, 42, 44 have a matching closure plate on the opposite side) on the fourth side extending from the first side to the second side (col 2 line 48-54, it is understood that closure plate 39, 41, 42, 44 have a matching closure plate on the opposite side therefore there would be closure plate opposite of 39 and 42 on the fourth side, and that the closure plates extend the length of the core like closure plate 39); and 
a cold passage (Annotated Fig. 2, cold passage, plurality of passages between corrugated fins 34 defined by closure plates 39 and its opposite at the other side, col 2 line 45-46 “as noted from this drawing, corrugated fin 34 extends through the core”) between the first closure bar and the second closure bar, wherein the cold passage comprises an inlet on the first side (Annotated Fig. 1, cold inlet, located on the first side); 
a hot layer adjacent the cold layer (Annotated Fig. 2, hot layer and first cold layers are adjacent), the hot layer comprising:
 a third closure bar on the second side extending from the third side to the fourth side (Fig. 2, closure plate 41, col 2 line 48-56, all closure plates are like closure plate 39 and extend the length of the core); 
a closure tube (Fig. 3, tubular member 50, col 2 line 50-col 3 line 4, closure plates are tubular members that extend the length of the core and define the side and end walls of the core) on the first side extending from the third side to the fourth side (Annotated Fig. 2, closure plate 41 and 44, col 2 line 48-54, closure plates have similar closing plates on the opposite side, therefore closure plate 41 would have a similar closure plate opposite of it on the first side), wherein the closure tube comprises a heating fluid passage (Fig. 3, col 3 line 19-22, tubular member 50) extending from the third side to the fourth side; such that the heating fluid passage is parallel with the third closure bar from the third side to the fourth side (Annotated Fig. 2, closure plate 41 extends from the third side to the fourth side and is adjacent heating fluid passages, closure plates run parallel to fluid passageways as can be seen in Fig. 3, closure plate 50 is parallel to fins 52 that make up the fluid passageways, also seen in Fig. 4 closure plate 60 is parallel to fins 62 that make up fluid passageways); and 
16a hot passage between the third closure bar and the closure tube (Annotated Fig. 2, hot passage, plurality of passages in defined by ruffled fins 40 in between closure plate 41 and the closure plate on the first side), wherein the hot passage comprises an inlet on the third side (Annotated Fig. 1, hot inlet, located on the third side) and an outlet (Annotated Fig. 1, hot outlet, located on the fourth side) on the fourth side.
In regards to claim 15, Prentiss further teaches wherein the heat exchanger further comprises: an inlet manifold on the third side (Annotated Fig. 1, inlet manifold 18 is located on the third side) of the heat exchanger; and an outlet manifold on the fourth side (Annotated Fig. 1, outlet manifold 20 is located on the fourth side) of the heat exchanger, wherein the closure tube fluidically connects the inlet manifold and the outlet manifold (Annotated Fig. 3 and 4, the closure plates 50 and 60 have a tube inlet manifold connected to the inlet manifold on one end and a tube outlet manifold on the other end, hot fluid from the inlet manifold goes through the closure tube and ends at the outlet manifold therefore the closure tube fluidically connects the inlet and outlet manifolds).
In regards to claim 16, Prentiss further teaches wherein the hot layer further comprises: an inlet manifold on the third side (Annotated Fig. 1, inlet manifold 18 is located on the third side); and an outlet manifold on the fourth side (Annotated Fig. 1, outlet manifold 20 is located on the fourth side).
Prentiss does not teach wherein the inlet manifold and the outlet manifold extend between the first side and the second side.
However, Tarasewich teaches an inlet manifold (Annotated Fig. 2, third manifold 98 extends the length of the core from first side to the second side) extending between the first side and the second side, and an outlet manifold (Annotated Fig. 2, second manifold 94 extends the length of the core from first side to the second side) at the fourth side of the heat exchanger opposite the inlet manifold and extending between the first side and the second side.  Therefore in view of Tarasewich, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have an inlet manifold extend from first side to second side, and an outlet manifold extend from first side to second side in order to have even distribution of flow between all the passageways and minimize thermal gradients.
In regards to claim 17, Prentiss further teaches wherein the inlet manifold of the hot layer and the inlet manifold of the closure tube are one unitary, monolithic component (col 1 line 45-55, the closure plate and their manifolds are shaped to allow for welding to fluid headers, once attached the inlet manifold and the tube inlet manifold are a monolithic component), and wherein the inlet manifold of the hot layer and the inlet manifold of the closure tube are additively manufactured (no patentable weight, components can be manufactured by any means).
In regards to claim 18, Prentiss further teaches wherein the outlet manifold of the hot layer and the outlet manifold of the closure tube are one unitary, monolithic component (col 1 line 45-55, the closure plate and their manifolds are shaped to allow for welding to fluid headers, once attached the inlet manifold and the tube inlet manifold are a monolithic component), and wherein the outlet manifold of the hot layer and the outlet manifold of the closure tube are additively manufactured (no patentable weight, components can be manufactured by any means).

Claim 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prentiss (US 3196942), in view of Tarasewich et al. (US 4862952, hereafter referred to as Tarasewich), and in further view of Udobot et al. (US 6460353, hereafter referred to as Udobot: previously cited).
In regards to claim 5, Prentiss teaches the heat exchanger but does not teach a first fluid supply line configured to contain a first fluid; a second fluid supply line configured to contain a second fluid; and a control valve, wherein the control valve is fluidically connected to the first fluid supply line and the second fluid supply line, and wherein the control valve determines a quantity of the first fluid and a quantity of the second fluid that flows into the tube of the hot layer and the tube of the second hot layer.
 However, Udobot teaches a first fluid supply line (Udobot, Annotated Fig. 2, first fluid supply line) figured to contain a first fluid; a second fluid supply line (Udobot, Annotated Fig. 2, second supply line) configured to contain a second fluid; and a control valve (Udobot, Fig. 2 anti-ice valve 42), wherein the control valve is fluidically connected to the first fluid supply line and the second fluid supply line, and wherein the control valve determines a quantity of the first fluid and a quantity of the second fluid (col 6 line 50-63, air discharged from turbine 37  can be combined with preconditioned bleed air 31) that flows into the tube of the hot layer and the tube of the second hot layer (Udobot, Fig. 4a, tubes 43 have fluid 54 flowing through, col 9 line 5-6, “elements may be heated by a suitable hot fluid 54 such as bleed air 31”).   

    PNG
    media_image5.png
    481
    646
    media_image5.png
    Greyscale

Udobot, Annotated Fig. 2
Therefore in view of Udobot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Prentiss’ heat exchanger to have multiple fluid supply lines and a control valve that determines the quantity of the fluid from each of the multiple fluid supply lines to supply the tube with fluid in order to have greater control of the fluid temperature range used within the tube.
In regards to claim 6, Prentiss further teaches wherein the tube of the hot layer comprises: a tube inlet manifold (Annotated Fig. 3 and 4, tube inlet manifold) on the third side of the heat exchanger; and a tube outlet manifold (Annotated Fig. 3 and 4, tube outlet manifold, it is understood that the inlet manifolds, outlet manifolds, and closure plate arrangements are the same for every layer the only differentiation being what temperature fluid goes through the closure plate) on the fourth side of the heat exchanger, wherein the tube of the hot layer fluidically connects the tube inlet manifold and the tube outlet manifold (Annotated Fig. 3 and 4, the closure plates 50 and 60 have a tube inlet manifold on one end and a tube outlet manifold on the other end).

    PNG
    media_image6.png
    502
    498
    media_image6.png
    Greyscale

Prentiss, Annotated Figure 3 and 4
In regards to claim 7, Prentiss further teaches wherein the tube inlet manifold and the inlet manifold of the hot layer are a unitary, monolithic component (col 1 line 45-55, the closure plate and their manifolds are shaped to allow for welding to fluid headers, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a monolithic component of the tube inlet manifold and the inlet manifold, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).), and wherein the tube inlet manifold and the inlet manifold of the hot layer are additively manufactured (The presence of process limitations (i.e. method of manufacturing) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).
In regards to claim 8, Prentiss further teaches wherein the tube outlet manifold and the outlet manifold of the hot layer are one unitary, monolithic component (col 1 line 45-55, the closure plate and their manifolds are shaped to allow for welding to fluid headers, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a monolithic component of the tube inlet manifold and the inlet manifold, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).), and wherein the tube outlet manifold and the outlet manifold of the hot layer are additively manufactured (The presence of process limitations (i.e. method of manufacturing) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).
In regards to claim 13, Prentiss further teaches wherein the tube outlet manifold and the outlet manifold of the hot layer are one unitary, monolithic component (col 1 line 45-55, the closure plate and their manifolds are shaped to allow for welding to fluid headers, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a monolithic component of the tube inlet manifold and the inlet manifold, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).), and wherein the tube outlet manifold and the outlet manifold of the hot layer are additively manufactured (The presence of process limitations (i.e. method of manufacturing) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).
In regards to claim 9, Prentiss teaches, as modified above by Tarasewich, wherein the hot layer further comprises: a third closure bar (Prentiss, Annotated Fig. 2, closure plate 41) on the second side of the heat exchanger extending from the third side to the fourth side; a fourth closure bar (Prentis, closure plate 41, “closure plate 39 which is a rectangular tubular member extending the length of the core. It is to be understood that a similar closure member is on the opposite end of the core  and as will be appreciated from the description to follow, these closure members define the side and end walls of the core”, it is understood that closure plate 39, 41, 42, 44 have a matching closure plate on the opposite side)  on the first side of the heat exchanger extending from the third side to the fourth side; a plurality of fins (Prentiss, Annotated Fig. 2, ruffled fins 40, col 2 line 55-56 “the next layer is composed of ruffled fins which extends through the core”) between the third closure bar and the fourth closure bar extending from the third side to the fourth side; and a plurality of passages (Prentiss, Annotated Fig. 2, plurality of passages in defined by ruffled fins 40 in between closure plate 41 and the closure plate on the first side) defined by the third closure bar, the fourth closure bar, and the plurality of fins of the hot layer extending from the third side to the fourth side.
Prentis does not disclose wherein the tube is attached to the fourth closure bar 
However, Udobot teaches wherein the tube (Fig. 4a, heat exchanger elements, col 9 line 1-25, heat exchanger elements may be in direct contact with fin surfaces) is attached to the fourth closure bar (Annotated Fig. 4a, closure bar, heat exchanger element may be in direct contact with fin surfaces which would put the heat exchanger element in direct contact with closure bars as well).  Therefore in view of Udobot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have an external heating tube attached to the closure bar so the cooling air can be heated before contacting the fins of the hot layer, in order to prevent ice formation.


    PNG
    media_image7.png
    488
    483
    media_image7.png
    Greyscale

Udobot, Annotated Figure 2a
In regards to claim 10 Prentiss teaches as modified above by Tarasewich and Udobot, the heat exchanger but does not teach a first fluid supply line configured to contain a first fluid; a second fluid supply line configured to contain a second fluid; and a control valve, wherein the control valve is fluidically connected to the first fluid supply line and the second fluid supply line, and wherein the control valve determines a quantity of the first fluid and a quantity of the second fluid that flows into the tube of the hot layer.
However, Udobot teaches a first fluid supply line (Udobot, Annotated Fig. 2, first fluid supply line) configured to contain a first fluid; a second fluid supply line (Udobot, Annotated Fig. 2, second supply line) configured to contain a second fluid; and a control valve, wherein the control valve is fluidically connected to the first fluid supply line and the second fluid supply line, and wherein the control valve (Udobot, Fig. 2 anti-ice valve 42) determines a quantity of the first fluid and a quantity of the second fluid (col 6 line 50-63, air discharged from turbine 37  can be combined with preconditioned bleed air 31) that flows into the tube of the hot layer (Udobot, Fig. 4a, tubes 43 have fluid 54 flowing through, col 9 line 5-6, “elements may be heated by a suitable hot fluid 54 such as bleed air 31”).  Therefore in view of Udobot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have multiple fluid supply lines and a control valve that determines the quantity of the fluid from each of the multiple fluid supply lines to supply the tube with fluid in order to have greater control of the fluid temperature range used within the tube.
In regards to claim 11, Prentiss further teaches wherein the tube of the hot layer comprises: a tube inlet manifold (Annotated Fig. 3, tube inlet manifold) on the third side of the heat exchanger; and 15a tube outlet manifold (Annotated Fig. 4, tube outlet manifold, it is understood that the inlet manifolds, outlet manifolds, and closure plate arrangements are the same for every layer the only differentiation being what temperature fluid goes through the closure plate)on the fourth side of the heat exchanger, wherein the tube of the hot layer fluidically connects the tube inlet manifold and the tube outlet manifold (Annotated Fig. 3 and 4, the closure plates 50 and 60 have a tube inlet manifold on one end and a tube outlet manifold on the other end).
In regards to claim 12, Prentiss further teaches wherein the tube inlet manifold and the inlet manifold of the hot layer are a unitary, monolithic component (col 1 line 45-55, the closure plate and their manifolds are shaped to allow for welding to fluid headers, once attached the inlet manifold and the tube inlet manifold are a monolithic component), and wherein the tube inlet manifold and the inlet manifold of the hot layer are additively manufactured (no patentable weight, components can be manufactured by any means).
Response to Arguments
Applicant’s arguments, see page 16 line 20 - page 17 line 21, filed 04/27/2022, with respect to drawing objections have been fully considered and are persuasive following amendments.  The drawing objections from page 16 line 20 – page 17 line 21 have been withdrawn. 
Applicant's arguments filed 04/27/2022, with respect to drawing objections, see page 17 line 22 – page 18 line 4 have been fully considered but they are not persuasive. The details of inlet manifold 52, and outlet manifold 54 are not shown.  The details regarding the tube 50a or 50b fluidically connecting to the inlet manifold and the outlet manifold are not clear.  
Applicant’s arguments with respect to 35 USC 103 rejection of claims 1-4 and 14-18 on page 18-21 have been considered but are not persuasive.  Applicant argues that Prentiss, Tarasewich, Udobot, nor any combination teaches, suggest or disclose a heat exchanger comprising “a tube on the first side of the heat exchanger extending from the third side to the fourth side, wherein the tube extends fully parallel with the hot passage extending from the inlet manifold to the outlet manifold”.  However, Prentis teaches a tubular member 50 extending from the third side, where the inlet manifold is located, to the fourth side, where the outlet manifold is located, and is parallel to the fins 52, as seen in Annotated Fig. 3.  The tubular member 50 is located on the second side in Annotated Fig. 3, however, col 2 line 50-55 states that there is an identical tubular member on either side of the core of the heat exchanger.  Therefore, there would be an identical tubular member 50 on the first side of the heat exchanger.  Fig. 2 shows that tubular members extend from one side of the heat exchanger to the other.  Thus, when the tubular member located on the first side extends from the third side to the fourth side, the tubular member is fully parallel with the fins (hot passage) and teaches “a tube on the first side of the heat exchanger extending from the third side to the fourth side, wherein the tube extends fully parallel with the hot passage extending from the inlet to the outlet manifold”.
Arguments made by applicant regarding Tarasewich (page 20 line 11-16), Udobot (page 20 line 17-23), nor any combination not teaching the limitation are moot, as Prentis teaches the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763